UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6494



MALIK ABDUL AL-SHABAZZ,

                                            Plaintiff - Appellant,

         versus

MICHAEL MOORE; ROBERT E. WARD, Warden; W. L.
EAGLETON; DOUGLAS FUNDERBUCK; SAMUEL LATTA;
JAMES F. GRIFFIN; JAMES ROBINSON; DUKE
HOLDEN; MRS. JOHNSON; GEORGE N. MARTIN;
MR. FAULKENBERRY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Robert S. Carr, Magistrate Judge.
(CA-95-3435-2-19AJ)


Submitted:   September 20, 1996          Decided:   October 1, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malik Abdul Al-Shabazz, Appellant Pro Se. L. Hunter Limbaugh,
WILLCOX, MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

Appellant leave to amend his 42 U.S.C. § 1983 (1994) complaint. We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory
and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2